Citation Nr: 0403745	
Decision Date: 02/10/04    Archive Date: 02/23/04

DOCKET NO.  95-34 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to rating in excess of 10 percent for 
hypertrophic rhinitis, chronic pansinusitis.  

2.  Entitlement to a rating in excess of 10 percent prior to 
February 28, 1997 and in excess of 60 percent from February 
28, 1997, for bronchial asthma.  

3.  Entitlement to a rating in excess of 20 percent for 
hypertension, based on an initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from November 1975 to 
November 1978.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, Puerto, Rico.  

In a rating action dated in May 1995, the RO denied the 
veteran's claims for increased ratings for bronchial asthma 
and hypertrophic rhinitis.  In a subsequent rating action, 
the RO increased the disability evaluation for the veteran's 
bronchial asthma to 60 percent, effective February 28, 1997.  

In November 1996, the RO granted service connection for 
hypertension as secondary to the veteran's service-connected 
bronchial asthma and assigned a 20 percent disability 
evaluation, effective in December 1995.  The veteran 
disagreed with the assignment of the 20 percent disability 
evaluation.  Because the veteran has disagreed with the 
initial rating assigned for his hypertension, the Board has 
recharacterized the issue as it appears on the cover of this 
decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). Inasmuch as the veteran is presumed to seek the 
maximum available benefit for a disability, and higher 
evaluation is available for his hypertension, his claim for a 
higher evaluation remains viable on appeal.  Id; AB v. Brown, 
6 Vet. App. 35, 38 (1993).

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
you if further action is required on your part.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

On VA Form 646 dated in March 2003, the veteran indicated 
that he was receiving Social Security Administration 
disability benefits.  The Board notes that these records are 
relevant to the veteran's claim and should be associated with 
the veteran's claims file.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992)

Respiratory Disabilities

The veteran asserts that the symptoms associated with his 
service-connected disabilities are more disabling than 
currently evaluated.  

VA outpatient treatment records dated in March 2003 reflect 
that the veteran was seen by a private doctor in 2003 for his 
respiratory disability and that he was hospitalized in Costa 
Rica for bronchial asthma exacerbations from January 2, 2003, 
to January 6, 2003.  The Board notes that records associated 
with this episode are relevant to veteran's claim, but have 
not been associated with the veteran's claims file.  The RO 
should attempt to secure this evidence.  

The veteran is rated at 10 percent for his service-connected 
hypertrophic rhinitis and chronic panisiusitis.  The RO has 
considered the veteran's disability under 38 C.F.R. § 4.97, 
Diagnostic Code 6522, which pertains to rhinitis.  Under that 
code, the presence of polyps warrants a 30 percent rating.  
The record is not clear whether the veteran has polyps.  VA 
outpatient treatment records dated in July 2001 provide 
conflicting information:  one entry suggests that the veteran 
has a polyp in the left nare, whereas another entry indicates 
that the veteran may have a polyp in that same area.  
Moreover, the veteran's most current examination dated in 
April 2003 VA examination does not address whether the 
veteran has polyps.  Accordingly, another VA examination is 
necessary to determine the severity of the veteran's 
disability.  

Hypertension

The veteran's hypertension is rated at 20 percent under 
38 C.F.R. § 4.104, Diagnostic Code 7101, which pertains to 
hypertensive vascular disease.  Under that code, hypertension 
or isolated systolic hypertension must be confirmed by 
readings taken two or more times on at least three different 
days.  

The report of the current VA examination dated in April 2003 
shows that the veteran's blood pressure readings were taken 
only on one occasion, although three different readings were 
given.  The examination is not adequate for rating purposes.  
As noted above, in order to determine the severity of the 
veteran's hypertension, the examiner(s) must provide two or 
more readings on at least three different days.  Diagnostic 
Code 7101.  Thus, additional VA examinations are required to 
determine the severity of the veteran's service-connected 
hypertension.  38 C.F.R. § 4.2 (2003).  

As noted previously, the veteran disagreed with the original 
20 percent rating assigned to his hypertension.  Claims based 
on disagreement with the original rating awarded are subject 
to "staged" ratings, which are assigned for separate periods 
of time based on facts found.  Fenderson v. West, supra.  
Therefore, the RO should consider the application of 
Fenderson in this matter.  

Accordingly, this case is remanded to the RO for the 
following:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are 
fully met.  The RO must convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  
Duplicate copies of evidence currently in 
the file need not be submitted. 

2.  The RO should contact the veteran and 
have him to provide the name, address and 
dates of treatment of the private examiner 
who treated the veteran for his respiratory 
disabilities in 2003 and also provide the 
name and address of the hospital in Costa 
Rica that treated him for bronchitis--as 
noted in the body of this remand.  The RO 
should also inquire as to whether there are 
any additional treatment reports, VA or 
otherwise, which are not currently 
associated with the claims files and which 
show evaluation or treatment for 
hypertrophic rhinitis, chronic pansinusitis; 
bronchial asthma, and hypertension.  After 
securing any necessary releases, the RO 
should attempt to obtain all identified 
treatment records.  Any medical records that 
are obtained and that are not already on 
file should be associated with the claims 
folders.  

3.  The RO should contact the veteran and 
inquire as to when he was awarded Social 
Security Administration disability 
benefits.  Thereafter, the RO should 
obtain from the Social Security 
Administration a copy of its decision 
awarding the veteran disability benefits 
and supporting medical evidence.  

4.  Thereafter, the RO should provide the 
veteran the following VA examinations.  
The claims folder should be forwarded to 
the examiner(s), and all necessary tests 
should be done.  A complete rationale 
should be provided for all opinions 
expressed.  

a. An examination to determine the 
severity of the veteran's service-
connected hypertension.  Necessary 
testing includes taking the veteran's 
blood pressure two or more times on at 
least three different days.  The examiner 
should review these readings prior to 
completing the examination report.  The 
examiner should indicate whether 
continuous medication is required for 
control.  

b.  An examination to determine the 
severity of the veteran's service 
bronchial asthma.  The examiner must 
provide studies which include pulmonary 
function testing.  The examiner should 
describe all symptoms associated with the 
veteran's asthma.  The examiner should 
comment on the frequency of asthma 
attacks and indicate whether there is 
severe dyspnea on slight exertion between 
attacks and marked loss of weight or 
whether there is evidence of severe 
impairment of the veteran's health.  The 
examiner should state whether the veteran 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immuno-suppressive medication. 

c.  An upper respiratory examination by 
an ear, nose, and throat specialist to 
determine the severity of the veteran's 
hypertrophic rhinitis, chronic 
pansinusitis.  
All necessary studies should be 
conducted.  
The examiner should comment on the 
following:(1) the examiner should 
indicate whether there is crusting and 
ozena or atrophic changes or whether the 
veteran has polyps associated with 
rhinitis.  (2) the examiner should state 
the number of incapacitating and 
nonincapacitating episodes of sinusitis 
in a year and whether the veteran 
experiences headaches, pain, and purulent 
discharge or crusting associated with 
sinusitis.  

5.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

6.  Then, the RO should readjudicate the 
veteran's claims for increased ratings 
for hypertropic rhinitis, chronic 
pansinusitis and bronchial asthma.  In 
addition, the RO should readjudicate the 
claim for an increased rating for 
hypertension with consideration of 
Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

7.  If the benefits sought on appeal 
remain denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




